                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

LIFE SPINE, INC.,                            )
                                             )     No. 19 CV 7092
                           Plaintiff,        )
                                             )
      v.                                     )     Magistrate Judge Young B. Kim
                                             )
AEGIS SPINE, INC.,                           )
                                             )     May 4, 2021
                           Defendant.        )

                    MEMORANDUM OPINION and ORDER

      On March 15, 2021, following a nine-day evidentiary hearing, the court

granted Life Spine, Inc.’s (“Life Spine”) motion for a preliminary injunction and

entered an order enjoining Aegis Spine, Inc. (“Aegis”) from, among other things,

distributing, marketing, or transferring any rights to the AccelFix-XT line of

medical implant devices. (R. 213.) Aegis has appealed the preliminary injunction

order to the Seventh Circuit Court of Appeals, and now moves the court for a stay of

the preliminary injunction pending the appeal’s outcome. For the following reasons,

the motion is denied:

                                        Analysis

      The standard that applies to a request for a stay pending appeal largely

mirrors that which governs the preliminary injunction analysis.        In re A & F

Enters., Inc. II, 742 F.3d 763, 766 (7th Cir. 2014). The court considers: “(1) the

likelihood the applicant will succeed on the merits of the appeal; (2) whether the

applicant will be irreparably injured absent a stay; (3) whether issuance of the stay
will substantially injure other parties; and (4) the public interest.” Common Cause

Ind. v. Lawson, 978 F.3d 1036, 1039 (7th Cir. 2020). The court weighs these factors

on a “sliding scale,” meaning the greater the movant’s likelihood of success the less

the other factors must weigh in its favor, and vice versa. In re A & F Enters., 742

F.3d at 766.

      Having reviewed Aegis’s motion for a stay and considering its arguments, the

court concludes that Aegis fails to make a persuasive showing with respect to the

merits of its appeal for two reasons. First, Aegis’s motion addresses only one of the

many substantive bases underlying the preliminary injunction order―the court’s

finding that Life Spine is likely to succeed on the merits of its trade secrets claims

pertaining to the precise dimensions and interconnectivity of the ProLift’s

components.    Even if the Seventh Circuit agrees with Aegis’s argument in that

respect, it could still affirm the preliminary injunction based on the court’s finding

that Life Spine is likely to succeed on other grounds.       Without rehashing the

reasons set out at length in the court’s opinion accompanying the preliminary

injunction order, (see R. 212), the court concluded that Life Spine has a high

likelihood of success on its breach of contract, fiduciary duty, and declaratory

judgment claims based on evidence that, among other things, Aegis took calculated

steps to help copy or reverse engineer the ProLift implant, disclosed Life Spine’s

confidential information to third parties, shipped the ProLift implant to a third

party without Life Spine’s knowledge or permission, and failed to train its

employees regarding its contractual confidentiality obligations.      The court also




                                          2
concluded that Life Spine is likely to succeed on its trade secrets claims with respect

to testing and pricing data.      Aegis’s failure to address any of these alternate

grounds on which the Seventh Circuit could uphold the preliminary injunction order

gives it rocky footing with respect to the first stay factor.

       Second, even if those alternative bases did not exist, Aegis’s argument with

respect to the trade secret claims is unpersuasive. Despite the court’s finding that

substantial evidence supports Life Spine’s assertion that it derives value from and

takes reasonable steps to protect the secrecy of the precise dimensions and

specifications of the ProLift’s components, Aegis insists that the ProLift is “in the

public domain.” (R. 232, Def.’s Mem. at 10.) Aegis points to the ProLift patents, but

not to evidence that those patents disclose precise measurements or dimensions. To

the extent its assertion rests on Life Spine’s display of the ProLift implant at trade

shows, the evidence demonstrated that Life Spine allows only supervised viewing of

the ProLift in that context, and it is impossible to discern the exact measurements

or interconnectivity of the ProLift components from simply looking at the device.

Instead, a competitor would need unfettered access to the ProLift implant and

sophisticated measurement technology to access that information. (R. 212, Mem.

Op. at 5, 47.)

       Although Life Spine’s distributors—who are bound by confidentiality

provisions—sell the ProLift to hospitals or downstream purchasers, Aegis has not

persuasively argued that such sales translate to the ProLift implants being publicly

available in the stream of commerce. The evidence showed that ProLift distributors




                                            3
maintain oversight responsibilities for the ProLift implants they sell to hospitals

prior to the devices’ insertion in scheduled surgeries.     (See id. at 48.)   Aegis’s

argument with respect to downstream purchasers includes the rather macabre

suggestion that a surgeon might remove a ProLift implant from a patient’s spine

and then hand it over to someone who wants to measure its dimensions. (R. 232,

Def.’s Mem. at 9.) Aegis points to no evidence to support this hypothetical, but more

importantly, Life Spine’s trade secret claim does not require it to show that it takes

every conceivable step to protect its trade secret information. Instead, Life Spine

must take reasonable steps to preserve that information. See Moss Holding Co. v.

Fuller, No. 20 CV 1043, 2020 WL 1081730, at *6 (N.D. Ill. March 6, 2020) (noting

that a plaintiff need not take “every conceivable measure to keep its information

secret” in order to preserve trade secret protection).

      With respect to the remaining factors, Aegis’s motion does not raise any

considerations that the court failed to account for when issuing the preliminary

injunction. Aegis argues that it will be harmed by lost sales during the appeal’s

pendency, but Life Spine has posted a significant bond to protect against those

losses should Aegis prevail.    Aegis survived for years as a company before the

AccelFix-XT existed, and the preliminary injunction allows it to continue

distributing other spinal implants and medical devices. It has not persuasively

shown an inability to withstand the injunction during the pendency of what it

anticipates will be an expedited appeal. The court’s preliminary injunction opinion

catalogues at length the irreparable harm facing Life Spine in the absence of the




                                           4
injunction, (R. 212, Mem. Op. at 59-61), and those reasons apply equally here.

Finally, Aegis asserts in a single sentence, without providing any supporting

evidence, that the public interest in accessibility to and lower prices for medical

devices weighs toward a stay. (R. 232, Def.’s Mem. at 13.) But the hearing evidence

suggests that the medical device market is already extremely competitive, and that

distributors and manufacturers are under great pressure to lower prices because of

the bargaining power wielded by hospitals and large purchasing groups. Weighing

the relevant factors together, the court concludes that a stay pending appeal is not

warranted.

                                   Conclusion

      For the foregoing reasons, Aegis’s motion to stay the preliminary injunction

pending the appeal’s outcome is denied.

                                              ENTER:


                                              ____________________________________
                                              Young B. Kim
                                              United States Magistrate Judge




                                          5
